DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:

Species A: Figures 1 – 4. This species has one film valve located on vibrating plate (11) at a specific position on the plate, one aperture in flow path forming member (15).  The film valve (13) is joined to the vibrating plate at the intersection of the thick portion (112) and thin portion (111).
Species B: Figure 8. This species has one film valve located on vibrating plate (11) at a specific position on the plate, one aperture in flow path forming member (15).  The film valve (13) is joined to the vibrating plate on top of the thick portion (112).
Species C: Figures 9, 10A/10B. This species has one film valve located on vibrating plate (11) at a specific position on the plate, one aperture in flow path forming member (15).  The film valve (13) is joined to the vibrating plate on thin portion (111) and is spaced from the thick portion (112).
Species D: Figure 16. This species has one film valve located on vibrating plate (11) at a specific position on the plate, one aperture in flow path forming member (15).  The vibrating plate is uniform (no thick and thin portions) and has a protruding wall from one principal surface, and the film valve is joined to the center of the vibrating plate.
Species E: Figure 20. This species has one film valve located on vibrating plate (11) at a specific position on the plate, one aperture in flow path forming member (15).  
Species F: Figures 6, 7A/7B.  This species has one film valve located on flow path forming member (15), one aperture in flow path forming member (15).
Species G: Figures 12, 13A/13B.  This species has a first film valve located at a specific position on flow path forming member (15), a second film valve located at a specific position on vibrating plate (11), one aperture in flow path forming member (15).  The second film valve (13) is joined to the vibrating plate at the intersection of the thick portion (112) and thin portion (111).
Species H: Figures 14, 15A/15B.  This species has a first film valve located at a specific position on flow path forming member (15), a second film valve located at a specific position on vibrating plate (11), one aperture in flow path forming member (15).  The second film valve (13c) is joined to the vibrating plate on thin portion (111) and is spaced from the thick portion (112).
Species I: Figures 17, 18, 19A/19B.  This species has one film valve located on vibrating plate (11), two apertures in flow path forming member (15).
Species J: Figure 21.  This species has one film valve located on vibrating plate (11), two apertures in flow path forming member (15), and two apertures in vibrating plate (11).
Species K: Figure 22.  This species has one film valve located on a uniform vibrating plate (11) (with no thick and thin portions), four apertures in flow path forming member (15).  The piezoelectric element (12) is shorter than the vibrating plate, and overlaps only a portion of the vibrating plate.

Species M: Figure 24.  This species has one film valve located on a uniform vibrating plate (11) (with no thick and thin portions).  The support member (115J) is mounted between vibrating plate (11J) and piezoelectric element (12).
Species N: Figure 26.  This species has one film valve located on vibrating plate (11) having a thick portion (112) and a thin portion (111), and coating agents (300) on the vibrating plate (11) and flow path forming member (15).

The species are independent or distinct because Species A-N have mutually exclusive vibrating plate/film valve/flow path forming member configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is a search and/or examination burden for the different species as set forth above because they may require a different field of search (e.g., searching different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.G.K/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746